McAdoo, J.
This case was brought into this court upon a writ of error from the Robertson County District Court.
The action was brought in the court below somewhat in the nature of a prosecution by presentment. The paper filed, however, by the district attorney does not conform • to the legal requirements of a presentment. In one material particular at least it is defective, in that it does not conclude, “against the peace and dignity of the State.”
The instrument charged, substantially, malfeasance and misfeasance in office, and in competency to discharge the duties of the office of justice of the peace, which he, the plaintiff in error, held, and prayed that he be removed from office, and that he pay the cost of the proceedings.
*554The defendant plead to the jurisdiction of the court, the insufficiency of the presentment, a general denial of the allegations in the information, and not guilty.
The trial, if such it may be called, is thus chronicled in the record: “This day came the parties, by their attorneys ; and the above cause coming on to be heard, and the matters in controversy being brought before the court, and the evidence and argument of counsel on either side having been heard and fully understood, it is considered by the court that Marks Wilson, justice of the peace of Precinct Ho. 1, and for the county of Robertson, and member of the police court in and for said county, be adjudged incompetent to discharge the duties of his said office. It is therefore ordered, adjudged and decreed, that the said Marks Wilson be, and the said Marks Wilson is hereby, forthwith removed from his said office as justice of the peace aforesaid, for incompetency and misconduct in office.”
It appears that there was no trial by a jury, and no verdict of conviction for any offense for which a justice of the peace can be removed from office.
The presentment sets out no charges in such form as would have supplied a verdict of a jury or a judgment of the court.
The proceedings were void; and in accordance with' the ruling of this court in the case of Thomas E. Hogg, ex parte, decided at the last term of this court, the judgment in this case is reversed and the case dismissed.
Reversed and dismissed.